Bartol, C. J.,
delivered the opinion of the court.
The bill of complaint filed by the appellants in this case prays for a writ of injunction, to compel the appellee to remove certain obstructions alleged to have been placed by him upon “ County street ” in the village of Ellicott’s Mills, and to restrain him from further’ obstructing the same. The appellants are owners of lots bounding upon the street, and the bill alleges that the obstructions complained of cause to them “ especial, peculiar and irreparable injury,” by impairing the enjoyment and value of their property. The chief defense taken by the answer and relied on in the argument, is that the complainants have full and complete remedy at law for the injury of which they complain, and therefore j:hey are not entitled to relief by injunction.
The proceedings show that County street is a public highway. It is alleged in the bill that under an Act of Assembly, passed in 1852, it was opened and condemned as a public road. The record does not contain the evidence of such condemnation; but that is not' material; because it is very clear, *from the deeds offered in evidence and other proof that by the acts of the original proprietors under whom both, the complainants and defendant derive their title, in laying off County street, and by the subsequent use of the same by the public, it has been dedicated as a public street or highway. The wrongful obstructions charged against the appellee, therefore, amount to a public nuisance, for which, if the charge be true, he is liable to be proceeded against by indictment. Ór if the appellants sustain *194special damage therefrom, they are entitled to maintain their action at law for such damage. Under these circumstances it is difficult to see upon what ground a court of chancery can properly interfere by injunction. It is well settled “that an injunction is not granted to restrain a mere trespass, where the injury is not irreparable and destructive of the plaintiff’s estate, but is susceptible of perfect pecuniary compensation, and for which the party may obtain adequate satisfaction in the ordinary course of law.” Jerome v. Ross, 7 John. Ch. 315; Amelung v. Seekamp, 9 G. & J. 468; Cherry v. Stein, 11 Md. 1.
In Amelung v. Seekamp it was said: “The mere allegation of a complainant that irremediable damage or irreparable mischief will ensue, is not sufficient.”
To present a case for an injunction, the bill must state the facts to show that the allegation is well founded; and where, as in this case, the cause is heard upon the pleadings and proofs, the evidence must show that the damage is irreparable, or, as was said in Cherry v. Stein, that the obstructions “ would inflict upon the rights of the complainant an important and irreparable injury, or such an injury as could not be fully compensated by an action at law, but requires the interposition of a Court of Equity to give full and adequate relief.” These are the well settled rules governing Courts of Equity in cases where the remedy by injunction is sought for the prevention of injury, apprehended or caused by trespass, upon the rights of the plaintiff. The same principles apply where the injury complained of results from a public nuisance. A *party suffering special damage therefrom may maintain an action at law against the wrong-doer, or he may obtain relief by injunction, where the mischief or damage is irreparable and not susceptible of pecuniary compensation. Hamilton v. Whitridge, 11 Md. 128. Applying these rules to this case, we are of opinion that the evidence contained in the record does not present a case which entitles the appellants to relief by injunction. According to the proof, the damage to the appellants’ property was trivial, and such as might readily be ascertained and compensated by an action at law; unlike White v. Flannigain, 1 Md. 525, there is no irreparable mischief done to the property and rights of the appellants, nor is the case at all analogous to Hamilton v. Whitridge, supra, where the apprehended mischief *195could not be estimated or compensated in money, and in which there were peculiar circumstances demanding the remedy by injunction. Here there are no such urgent or peculiar circumstances. The remedy by indictment may be resorted to for the nuisance complained of, and the appellants, if they are specially damaged' thereby, may obtain full and adequate compensation by an action at law.

Decree affirmed.